DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and are under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 1 is objected to because of the following informalities.
Regarding claim 1, the recitation in lines 7 – 8 reciting “the one first signal line and the two second signal lines” is inconsistent with the rest of the recitations of claim 1 due to what appears to be a typographical error.
It is recommended that this recitation be amended to instead recite: “the one second signal line and the two first signal lines”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (U.S. Pub. 2020/0110497).
Regarding claim 1, Jin teaches: an array substrate (FIGS. 1, 6; paragraph [0094]; base substrate 101 includes pixels, input sensing units, and signal lines disposed thereon respectively in the display area DA and the non-display area DA), comprising 
a base substrate and at least one signal line unit on the base substrate (FIGS. 3, 6; paragraphs [0071], [0075]; base substrate 101 includes first power line unit SP1 and first touch line unit TP1 disposed thereon [signal line unit] and second power line unit SP2 and second touch line unit TP2 disposed thereon [another signal line unit]),
the array substrate comprising a fan-out region, and the at least one signal line unit being in the fan-out region (FIGS. 1, 3; paragraphs [0069], [0075], [0079]; the “signal line unit”, which includes SP1 and TP1, is disposed in edge portion 10a.  Edge portion 10a is a “fan-out region” due to lines TP1a, TP1b, TP2a, and TP2b fanning out therein),
wherein each of the at least one signal line unit comprises two first signal lines and one second signal line (FIGS. 3 – 6; paragraphs [0071]; the “signal line unit” includes signal lines SP1_1 and SP1_2 [first signal lines] and TP1_1 [second signal line]);
in each of the at least one signal line unit, the two first signal lines are in a same layer and extend along a same direction (FIGS. 4, 6; paragraph [0071]; lines SP1_1 and SP1_2 [first signal lines] extend along the same direction, as illustrated, and are both disposed on first line insulating layer 210), and the one second signal line and the two first signal lines are in different layers and are insulated from each other (FIG. 6; paragraph [0071]; line TP1_1 [second signal line] is disposed on second line insulating layer 220, a different layer and insulated from the “first signal lines”); and
a center line of an orthographic projection of the one second signal line on the base substrate along an extending direction of the one second signal line overlaps with a center line of an orthographic projection of an interval region between the two first signal lines along an extending direction of the two first signal lines (FIG. 6; as illustrated, center line of an orthographic projection of TP1_1 [second signal line] overlaps a center line of an orthographic projection of a space interval between SP1_1 and SP1_2 [first signal lines]).
Regarding claim 18, Jin teaches: a display panel, comprising the array substrate of claim 1 (FIG. 1; paragraph [0071]; display panel 10), and one or more integrated circuits for driving the array substrate (FIG. 1; paragraph [0062]; drive chip 20 is an integrated circuit for driving the display panel 10).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2 – 3 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jin, as applied to claim 1 above.
Regarding claims 2 and 20, Jin teaches: wherein in each of the at least one signal line unit, the orthographic projection of the one second signal line on the base substrate at least partially overlaps with the orthographic projections of the two first signal lines on the base substrate, respectively (FIG. 6; paragraph [0090]; it is disclosed that touch line TP1_1 may be formed differently from what is illustrated such that TP1_1 [second signal line] may [at least partially] overlap power lines SP1_1 and SP1_2 [first signal lines]); and
an overlapping area between the orthographic projection of the one second signal line on the base substrate and the orthographic projections of one of the two first signal lines on the base substrate is the same as an overlapping area between the orthographic projection of the one second signal line on the base substrate and the orthographic projections of the other of the two first signal lines on the base substrate (FIG. 6; as illustrated, TP1_1 [second signal line] is centrally disposed over space between power lines SP1_1 and SP1_2 [first signal lines]).
While Jin does not explicitly disclose that the overlapping areas of the second signal line are the same with respect to each of the first signal lines, this is suggested by the illustration of FIG. 6 of Jin.
Accordingly, it would have been obvious, due to the above suggestion, to center the “second signal line” over the gap between the “first signal lines” which would result in the overlapping areas of the second signal line being the same with respect to each of the first signal lines.
Regarding claim 3, Jin teaches: wherein in each of the at least one signal line unit, the two first signal lines and the one second signal line each are a broken line (FIGS. 3 – 5; paragraphs [0069], [0079], [0081], [0089]; power line unit SP and touch line unit TP both include a fan-out portion.  Accordingly, the “signa line unit” as a whole includes a fan-out portion.  As illustrated in FIG. 4, TP1_1 [second signal line] is bent [broken].  Additionally, as illustrated in FIG. 3, each of the lines SP1 and TP1 extending through FF2 and fanned out into lines TP1a and TP1b at the upper edge of edge portion 10a are also bent [broken].  Specifically, in TP1a, the left-most three lines would be SP1_1, TP1_1, and SP1_2.  These three lines are each bent [broken] 90° to the left after region FF2 and are again bent [broken] 90° to the right towards the upper edge of edge portion 10a); and
an overlapping width between the orthographic projection of the one second signal line on the base substrate and the orthographic projection of one of the two first 20signal lines on the base substrate is the same as an overlapping width between the orthographic projection of the one second signal line on the base substrate and the orthographic projection of the other of the two first signal lines on the base substrate (FIG. 6; as illustrated, TP1_1 [second signal line] is centrally disposed over space between power lines SP1_1 and SP1_2 [first signal lines]).
While Jin does not explicitly disclose that the overlapping widths of the second signal line are the same with respect to each of the first signal lines, this is suggested by the illustration of FIG. 6 of Jin.
Accordingly, it would have been obvious, due to the above suggestion, to center the “second signal line” over the gap between the “first signal lines” which would result in the overlapping widths of the second signal line being the same with respect to each of the first signal lines.
Regarding claim 19, Jin fails to explicitly disclose: wherein the one or more integrated circuits are coupled to corresponding pixel units and corresponding touch electrodes in the display region in the array substrate through the at least one signal line unit.
However, Jin discloses that display panel 10 includes pixels having pixel electrodes 121 that are driven for image display and sensing [touch] electrodes TX that receive a transmission signal for detecting a touch input (FIG. 9; paragraphs, [0083], [0096], [0124]).
Additionally, as set forth above with regard to claim 18, drive chip 20 drives display panel 10 (paragraph [0062]).
Accordingly, it is implied that drive chip 20 is coupled to pixel units and corresponding touch electrodes in the display area DA in order to drive the display panel 10 to perform the display [via pixels] and touch [via touch electrodes] functions as described. 

8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jin, as applied to claim 1 above, as evidenced by Tsai et al. (U.S. Pub. 2017/0184928).
Regarding claim 17, Jin fails to explicitly disclose: wherein in each of the at least one signal line unit, voltage signals of opposite polarities are supplied to the two first signal lines.
However, it was well-known and conventional before the effective filing date of Applicant’s claimed invention for display devices to be driven using a column inversion driving scheme.  For evidence of this well-known and conventional teaching, please see paragraph [0036] of Tsai.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Jin such that the display thereof is driven using a column inversion driving scheme.  In such a driving scheme, during a first frame period, odd-column pixels would be driven with a positive polarity and even-column pixels would be driven with a negative polarity and vice versa during a second frame period.  Accordingly, adjacent wires SP1_1 and SP1_2 of Jai would be driven with signals having opposite polarities.  Such a modification of Jai merely uses well-known and conventional teachings in the art to fill in the gaps of Jai as to the particular driving scheme therein.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the teachings of Jin to yield the aforementioned predictable results.

Allowable Subject Matter
9.	Claims 4 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626